DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a non-human transgenic animal comprising a genome that: i) under-expresses compared to wild-type, or is inducible to under-express compared to wild-type, Hu Antigen R (HuR) in at least some neurons of said transgenic animal; ii) does not express HuR, or is inducible to not express HuR, in at least some neurons of 
i) The specification does not provide adequate written description for any transgenic non-human mammal as broadly encompassed by claims 1 and 15 other than mice. Claims 1 and 15 encompasses any non-human animal including vertebrates or invertebrates with neurons that do not express HuR. Invertebrates include mollusks, arthropods, annelids, coelenterates, etc. Vertebrates include insects, fish, amphians, reptiles, birds, and mammals. Claims 5 and 15 are limited to mouse, rat, dog or rabbit. The specification and the art at the tiem of filing teach modifying the HuR gene in mice. However, the specification does not teach the HuR gene for any species, specifically rat, dog or rabbit as required in claims 5 and 15, other than mouse. The specification does not teach the mouse HuR gene shares significant homology with any other non-human animal, specifically rat, dog or rabbit as required in claims 5 and 15. The specification does not teach any means for genetically modifying any non-human animal other than mice (pg 7, 2nd full para). Given the complete lack of description of any HuR gene other than mice, and any means for making any transgenic animal other than mice, the specification lacks written description for any genetically modified non-human animal other than mice. 
ii) The specification does not provide adequate written description for any genetic modification that causes HuR expression to be reduced or eliminated in neurons as required in claims 1 and 15 other than one obtained from crossing a mouse with a floxed HuR gene with a Deleter-Cre mouse, Sox2-Cre mouse, or Tie1-Cre mouse described by Katsanou (Mol. Cell. Biol., 2009, Vol. 29, No. 10, pg 2762-2776), one tm1b(EUCOMM)Hmgu (Jaxson Lab 2012), or one obtained from crossing a mouse with a floxed HuR gene with a Thy1-Cre mouse described by applicants in Example 1. 
Claims 1 and 15 encompass any genetic modification that under-expresses HuR in at least some neurons of a transgenic non-human animal. The reduced expression of HuR may be zero or any amount that is less than wild-type. The reduced expression may be inducible or not. Claims 1 and 15 do not have any specific phenotype and claim 7 requires the animal displays symptoms of, or similar to, amyotropic lateral sclerosis (ALS). Claims 1 and 15 encompass obtaining a genetically modified animal with a wild-type phenotype, an animal that dies in utero with phenotypes associated with any disease, specifically ALS. Claim 7 encompasses any animal with any symptom associated with or similar to a symptom of ALS, i.e. death, motor neuron deficits, cognitive and behavioral changes, dementia, et al. 
Katsanou taught a transgenic mouse whose genome comprises an exogenous cassette comprising a floxed neo gene in an endogenous HuR gene (Fig. 1A Elavl1fl) crossed with a Deleter-Cre mouse, a Sox2-Cre mouse, or a Tie1-Cre mouse, each of which caused various phenotypes. Elavl1tm1b(EUCOMM)Hmgu mouse by Jaxson Lab (2012) had a genome comprising an exogenous cassette comprising a floxed neo gene removed from an endogenous HuR gene using a Cre mouse. The mice obtained by crossing the mouse with the floxed HuR gene with a Deleter-Cre mouse described by Katsanou or the Cre mouse used by Jackson Lab caused embryonic lethality. The specification is limited to obtaining a mouse that has HuR specifically deleted in neurons that have impaired motor coordination and grip strength by crossing a mouse with a 
Accordingly, the specification does not provide adequate written description for any genetic modification that causes HuR expression to be reduced or eliminated in neurons as required in claims 1 and 15 other than one obtained by Katsanou, the Elavl1tm1b(EUCOMM)Hmgu mouse at Jaxson Lab (2012), or the one obtained by applicants in Example 1
iii) The specification does not provide adequate written description for a transgenic non-human animal with any phenotype as broadly encompassed by claim 1 other than impaired motor coordination, impaired grip strength, or degeneration of cortical and spinal motor neurons or that models ALS as encompassed by claim 7. Claim 1 encompasses a transgenic non-human animal with any phenotype including wild-type phenotype, embryonic lethality, or a symptom of ALS. Claim 7 requires the animal displays a symptom of, or similar to, ALS. As such claim 7 encompasses a transgenic non-human animal model of ALS. The state of the art was that the phenotype of HuR knockout mice was unpredictable as established by the mouse obtained by crossing a mouse with a floxed HuR gene with a Deleter-Cre mouse, Sox2-Cre mouse, or Tie1-Cre mouse described by Katsanou (Mol. Cell. Biol., 2009, Vol. 29, No. 10, pg 2762-2776) or one obtained from crossing a mouse with a floxed HuR gene with a Thy1-Cre mouse described by applicants in Example 1. Each mouse had a different, unpredictable phenotype. Specifically, applicants observed that mice with a neuron-specific inactivation of HuR have impaired motor coordination and grip strength 
iv) The specification does not provide adequate written description for screening for interventions that treat any disease condition or condition in a human using transgenic non-human animals with an neuron-specific inactivation of a HuR gene as 

Enablement
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse obtained by crossing a mouse with a floxed HuR gene with a Thy1-Cre mouse, wherein the mouse has impaired motor coordination, impaired grip strength, and degeneration of cortical and spinal motor neurons, a mouse obtained by Katsanou, or the Elavl1tm1b(EUCOMM)Hmgu mouse (Jaxson Lab 2012), does not reasonably provide enablement for any species of non-human animal, any genetic modification that reduces or eliminates HuR expression, any phenotype, or using the animal to screen for interventions that treat a disease or condition in humans. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
i) The specification does not enable making/using any transgenic non-human mammal as broadly encompassed by claims 1 and 15 other than mice. Claims 1 and 15 encompasses any non-human animal including vertebrates or invertebrates with neurons that do not express HuR. Invertebrates include mollusks, arthropods, annelids, coelenterates, etc. Vertebrates include insects, fish, amphians, reptiles, birds, and mammals. Claims 5 and 15 are limited to mouse, rat, dog or rabbit. The specification and the art at the tiem of filing teach modifying the HuR gene in mice. However, the specification does not teach the HuR gene for any species, specifically rat, dog or rabbit as required in claims 5 and 15, other than mouse. The specification does not teach the mouse HuR gene shares significant homology with any other non-human animal, specifically rat, dog or rabbit as required in claims 5 and 15. The specification does not nd full para). Given the complete lack of description of any HuR gene other than mice, and any means for making any transgenic animal other than mice, it would have required those of skill undue experimentation to determine how to make/use any genetically modified non-human animal other than mice. 
ii) The specification does not enable making/using a non-human animal with any genetic modification that causes HuR expression to be reduced or eliminated in neurons as required in claims 1 and 15 other than one obtained from crossing a mouse with a floxed HuR gene with a Deleter-Cre mouse, Sox2-Cre mouse, or Tie1-Cre mouse described by Katsanou (Mol. Cell. Biol., 2009, Vol. 29, No. 10, pg 2762-2776), one obtained from crossing a mouse with a floxed HuR gene with a Cre mouse described by Elavl1tm1b(EUCOMM)Hmgu (Jaxson Lab 2012), or one obtained from crossing a mouse with a floxed HuR gene with a Thy1-Cre mouse described by applicants in Example 1. 
Claims 1 and 15 encompass any genetic modification that under-expresses HuR in at least some neurons of a transgenic non-human animal. The reduced expression of HuR may be zero or any amount that is less than wild-type. The reduced expression may be inducible or not. Claims 1 and 15 do not have any specific phenotype and claim 7 requires the animal displays symptoms of, or similar to, amyotropic lateral sclerosis (ALS). Claims 1 and 15 encompass obtaining a genetically modified animal with a wild-type phenotype, an animal that dies in utero with phenotypes associated with any disease, specifically ALS. Claim 7 encompasses any animal with any symptom associated with or similar to a symptom of ALS, i.e. death, motor neuron deficits, cognitive and behavioral changes, dementia, et al. 
fl) crossed with a Deleter-Cre mouse, a Sox2-Cre mouse, or a Tie1-Cre mouse, each of which caused various phenotypes. Elavl1tm1b(EUCOMM)Hmgu mouse by Jaxson Lab (2012) had a genome comprising an exogenous cassette comprising a floxed neo gene removed from an endogenous HuR gene using a Cre mouse. The mice obtained by crossing the mouse with the floxed HuR gene with a Deleter-Cre mouse described by Katsanou or the Cre mouse used by Jackson Lab caused embryonic lethality. The specification is limited to obtaining a mouse that has HuR specifically deleted in neurons that have impaired motor coordination and grip strength by crossing a mouse with a floxed HuR gene with a Thy1-Cre mouse. The specification does not correlate crossing the mouse with a floxed HuR gene with a Thy1-Cre mouse to any other genetic modification that causes HuR to be reduced or eliminated in neurons. 
Given the lack of teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use a non-human animal with any genetic modification that causes HuR expression to be reduced or eliminated in neurons as required in claims 1 and 15 other than one obtained by Katsanou, the Elavl1tm1b(EUCOMM)Hmgu mouse at Jaxson Lab (2012), or the one obtained by applicants in Example 1.
iii) The specification does not enable making/using a transgenic non-human animal with any phenotype as broadly encompassed by claim 1 or that models ALS as encompassed by claim 7. Claim 1 encompasses a transgenic non-human animal with any phenotype including wild-type phenotype, embryonic lethality, or a symptom of ALS. 
iv) The specification does not enable screening for interventions that treat any disease condition or condition in a human using transgenic non-human animals with a neuron-specific inactivation of a HuR gene as required in claim 11. Claim 11 requires administering an agent or intervention to a transgenic non-human animal with a neuron-specific inactivation of a HuR gene but does not require the animal has any phenotype or genotype associated with any specific disease or condition. Claim 11 is rejected for reasons set forth above regarding phenotype. However, limiting claim 11 to impaired motor coordination, impaired grip strength, or degeneration of cortical and spinal motor neurons would NOT overcome this rejection because the specification and the art at the time of filing do not teach HuR inactivation is found in any disease condition in humans, specifically ALS. Furthermore, the phenotypes observed by applicants are generic to a host of non-related genotypes, diseases, and conditions. Finally, the combination of symptoms observed by applicants does not correlate to the etiology or histological changes found in humans with ALS, or any other specific disease or condition (see Saberi, for example). Even assuming the animal can be used to generically screen for compounds or interventions that treat impaired motor coordination, for example, the specification does not provide adequate guidance that the compound or intervention . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-13, 15-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Katsanou (Mol. Cell. Biol., 2009, Vol. 29, No. 10, pg 2762-2776). 
Katsanou taught a transgenic mouse whose genome comprises an exogenous cassette comprising a floxed neo gene in an endogenous HuR gene (Fig. 1A Elavl1fl). -). The Cre deleter mouse was used (pg 2764 “HuR is required for midgestational embryonic development”) which caused embryonic lethality. These mice embryos in utero are transgenic mice that do not express HuR in at least some neurons as required in claims 1 and 15. 
Claim 2 has been included because the neo cassette is a heterologous genetic construct and because the embryos obtained after crossing with the Cre deleter mouse have exogenous genetic construct. 
Claim 6 has been included because the mouse embryos obtained after crossing inherently have neurons in the brain and spinal cord that do not express HuR. 
Claim 7 has been included because the lack of expression of HuR in the brain and spinal cord are “symptoms of, or similar to, amyotrophic lateral sclerosis (ALS)”. 
Claims 8-10 have been included because the mouse embryo does not express HuR in neurons. 
Claim 11 has been included because Katasanou administered BrdU to the embryos (pg 2768, col. 1, 1st full para; Fig. 5). 
Claim 12 has been included because BrdU is a biological and small molecule drug. 
Claim 13 has been included because BrdU is an “alternative medicine”. 
Claim 14 has NOT been included because Katasanou did NOT suggest screening for interventions that treat ALS. 
Claim 16 has been included because the mouse embryos obtained after crossing inherently have neurons in the brain and spinal cord that do not express HuR. 
. 

Claims 1, 2, 5-10 are rejected under 35 U.S.C. 102a1 as being anticipated by the Elavl1tm1b(EUCOMM)Hmgu mouse by Jaxson Lab (2012). 
Jaxson Lab taught a Elavl1tm1b(EUCOMM)Hmgu mouse whose genome comprises an exogenous cassette comprising a floxed neo gene in an endogenous HuR gene. “The L1L2_Bact_P cassette was inserted at position 4305506 of Chromosome 8 upstream of the critical exon(s) (Build GRCm38). The cassette is composed of an FRT site followed by lacZ sequence and a loxP site. This first loxP site was followed by neomycin resistance gene under the control of the human beta-actin promoter, SV40 polyA, a second FRT site and a second loxP site. A third loxP site was inserted downstream of the targeted exon(s) at position 4304678. The critical exon(s) were thus flanked by loxP sites and subsequent Cre-mediated excision deleted the critical sequence and the neomycin selection cassette yielding this knockout reporter allele. Further information on targeting strategies used for this and other IKMC alleles can be found at http://www.informatics.jax.org/mgihome/nomen/IKMC_schematics.shtml. (J:157065, J:188991)”
The mice in utero had abnormal neural tube closure and abnormal midbrain and forebrain development which is equivalent to brain and spine neurons not expressing HuR as required in claim 1 and are equivalent to transgenic mice that do not express HuR in at least some neurons as required in claim 1. 
Claim 2 has been included because the neo cassette is a heterologous genetic construct and because the embryos obtained after crossing with the Cre mouse have exogenous genetic construct. 
Claim 6 has been included because the mouse embryos obtained after crossing inherently have neurons in the brain and spinal cord that do not express HuR. 
Claim 7 has been included because the lack of expression of HuR in the brain and spinal cord are “symptoms of, or similar to, amyotrophic lateral sclerosis (ALS)”. 
. 

Claims 1, 2, 5-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Garcia-Dominguez (Mol. Biol. Of the Cell, 2011, Vol. 22, pg 1227-1239). 
Garcia-Dominguez administered iRNA that targets HuR to the brain of chick embryos (pg 1229, col. 1, 1st full para). These chick embryos have decreased HuR expression as required in claim 1. Garcia-Dominguez also used the mice of Katsanou for further analysis of HuR in the brain of +/- HuR knockout mice (pg 1232, col. 2, last full para). These mouse embryos have decreased HuR expression for reasons set forth above regarding Katsanou. 

Claims 1, 2, 5-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (J Immunol., 2013, Vol. 191, pg 5441-5450). 
Chen crossed a mouse with a floxed HuR gene with a OX40-Cre mouse (pg 5442, Animals). OX40 is specifically expressed in activated T-cells (pg 5445, col. 2, 1st full para). Inflammatory T cells were observed in the spinal cord of the mice obtained (pg 5447, col. 2, last para). Claim 1 has been included because the spinal cord tissue of the mice has decreased HuR expression as a result of HuR inactivation in the activated T-cells in the spinal cord. 
Claim 2 has been included because the neo cassette is a heterologous genetic construct and because the embryos obtained after crossing with the Cre mouse have exogenous genetic construct. 

Claim 7 has been included because the decreased amount of HuR in the spinal cord are “symptoms of, or similar to, amyotrophic lateral sclerosis (ALS)”. 
Claims 8-10 have been included because the spinal cord tissue of the mice has decreased HuR expression as a result of HuR inactivation in the activated T-cells in the spinal cord. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katsanou (Mol. Cell. Biol., 2009, Vol. 29, No. 10, pg 2762-2776) in view of the Thy1-Cre mouse (deposited 2002, the entirety of the Jackson lab description incorporated by reference) and Dewachter (J. Neurosci., 2002, Vol. 22, No. 9, pg 3445-3453). 
Katsanou taught a transgenic mouse whose genome comprises an exogenous cassette comprising a floxed neo gene in an endogenous HuR gene (Fig. 1A Elavl1fl). When crossed with various Cre mice, the cassette is removed and the HuR gene is inactivated (Fig. 1A Elavl1-). The Cre deleter mouse was used (pg 2764 “HuR is required for midgestational embryonic development”) which caused embryonic lethality. These mice embryos (in utero) are transgenic mice that do not express HuR in at least some neurons as required in claims 1 and 15. Both -/- and +/- littermates had decreased 
However, the Thy1-Cre mouse – a transgenic mouse whose genome comprised a coding region for Cre recombinase operably linked to the neural-specific promoter Thy1 - was well-known in the art at the time of filing and available from Jaxson Lab in 2002 and the art at the time of filing represented earliest by Dewachter. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to cross a mouse with a floxed neo cassette in an endogenous HuR gene with a Cre mouse as described by Katsanou using a Thy1-Cre mouse as described by Jaxson Labs and Dewachter. Those of ordinary skill in the art at the time of filing would have been motivated to replace the Deleter Cre mouse of Katsanou with the Thy1-Cre mouse of Jackson Labs for obtaining a research tool, for tissue marking analysis in vivo, for researching the role of HuR in neurology and development, and for behavioral and learning defect analysis (Dewachter). Motivation is also provided by Katsanou who used two tissue-specific Cre mice (Sox2-Cre and Tie1-Cre – pg 2763, col. 1, “Mice”). 
Those of ordinary skill in the art would have had a reasonable expectation of successfully crossing the mouse with a floxed HuR gene described by Katsanou with the Thy1-Cre mouse described by Jackson lab because Katsanou showed the mouse with a floxed HuR gene was capable of breeding with three different Cre mice. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over the Elavl1tm1b(EUCOMM)Hmgu mouse by Jaxson Lab (2012) in view of the Thy1-Cre mouse (deposited 2002, the entirety of the Jackson lab description incorporated by reference) and Dewachter (J. Neurosci., 2002, Vol. 22, No. 9, pg 3445-3453). 
Jaxson Lab taught a Elavl1tm1b(EUCOMM)Hmgu mouse whose genome comprises an exogenous cassette comprising a floxed neo gene in an endogenous HuR gene. “The L1L2_Bact_P cassette was inserted at position 4305506 of Chromosome 8 upstream of the critical exon(s) (Build GRCm38). The cassette is composed of an FRT site followed by lacZ sequence and a loxP site. This first loxP site was followed by neomycin resistance gene under the control of the human beta-actin promoter, SV40 polyA, a second FRT site and a second loxP site. A third loxP site was inserted downstream of the targeted exon(s) at position 4304678. The critical exon(s) were thus flanked by loxP sites and subsequent Cre-mediated excision deleted the critical sequence and the neomycin selection cassette yielding this knockout reporter allele. Further information on targeting strategies used for this and other IKMC alleles can be found at http://www.informatics.jax.org/mgihome/nomen/IKMC_schematics.shtml. (J:157065, J:188991)”. The mice in utero had abnormal neural tube closure and abnormal midbrain and forebrain development which is equivalent to brain and spine neurons not expressing HuR as required in claim 1 and are equivalent to transgenic mice that do not express HuR in at least some neurons as required in claim 1. Jackson Lab did not teach the mice contained a genetic construct with a neural-specific promoter as required in claim 3. 
However, the Thy1-Cre mouse – a transgenic mouse whose genome comprised a coding region for Cre recombinase operably linked to the neural-specific promoter Thy1 - was well-known in the art at the time of filing and available from Jaxson Lab in 2002 and the art at the time of filing represented earliest by Dewachter. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to cross a mouse with a floxed neo cassette in an endogenous HuR gene with a Cre mouse as described by Katsanou using a Thy1-Cre mouse as described by Jaxson 
Those of ordinary skill in the art would have had a reasonable expectation of successfully crossing the mouse with a floxed HuR gene described by Katsanou with the Thy1-Cre mouse described by Jackson lab because Katsanou showed the mouse with a floxed HuR gene was capable of breeding with three different Cre mice.
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (J Immunol., 2013, Vol. 191, pg 5441-5450) in view of the Thy1-Cre mouse (deposited 2002, the entirety of the Jackson lab description incorporated by reference) and Dewachter (J. Neurosci., 2002, Vol. 22, No. 9, pg 3445-3453). 
Chen crossed a mouse with a floxed HuR gene with a OX40-Cre mouse (pg 5442, Animals). OX40 is specifically expressed in activated T-cells (pg 5445, col. 2, 1st full para). Inflammatory T cells were observed in the spinal cord of the mice obtained (pg 5447, col. 2, last para). Claim 1 has been included because the spinal cord tissue of the mice has decreased HuR expression as a result of HuR inactivation in the activated 
However, the Thy1-Cre mouse – a transgenic mouse whose genome comprised a coding region for Cre recombinase operably linked to the neural-specific promoter Thy1 - was well-known in the art at the time of filing and available from Jaxson Lab in 2002 and the art at the time of filing represented earliest by Dewachter. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to cross a mouse with a floxed neo cassette in an endogenous HuR gene with a Cre mouse as described by Chen using a Thy1-Cre mouse as described by Jaxson Labs and Dewachter. Those of ordinary skill in the art at the time of filing would have been motivated to replace the OX40-Cre mouse of Chen with the Thy1-Cre mouse of Jackson Labs for obtaining a research tool, for tissue marking analysis in vivo, for researching the role of HuR in neurology and development, and for behavioral and learning defect analysis (Dewachter). 
Those of ordinary skill in the art would have had a reasonable expectation of successfully crossing the mouse with a floxed HuR gene described by Chen with the Thy1-Cre mouse described by Jackson lab because Chen showed the mouse with a floxed HuR gene was capable of breeding an OX40-Cre mouse.
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.


Claim 6 has been included because the spinal cord tissue of the mice has decreased HuR expression as a result of HuR inactivation in the activated T-cells in the spinal cord. 
Claim 7 has been included because the decreased amount of HuR in the spinal cord are “symptoms of, or similar to, amyotrophic lateral sclerosis (ALS)”. 
Claims 8-10 have been included because the spinal cord tissue of the mice has decreased HuR expression as a result of HuR inactivation in the activated T-cells in the spinal cord. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sun (J. Immunol., 2018, Vol. 201, pg 157-166) is post-filing evidence of applicants’ work. 
Zhao (Development, 2020, Vol. 147, pg 1-12) described the phenotype of mice obtained by crossing mice with a floxed HuR gene with NEX-Cre mice (pg 2, col. 2). 
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632